Citation Nr: 1314021	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  06-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected median mononeuropathy with osteoarthritis from a fracture of the left wrist (left wrist disability), rated as 30 percent disabling prior to September 10, 2012 and as 70 percent disabling from September 10, 2012.  

2.  Entitlement to a higher initial evaluation for service-connected left upper extremity peripheral neuropathy, rated as 10 percent disabling prior to September 10, 2012 and as 30 percent disabling from September 10, 2012.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, and from January 1982 to November 1990.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan, which granted an increased disability rating of 20 percent disabling for the service-connected left wrist disability, effective April 27, 2004. 

Subsequently, an October 2005 rating decision granted a total temporary disability rating (100 percent) for convalescence from May 9, 2005 to August 31, 2005, for the Veteran's service-connected left wrist disability.  38 C.F.R. § 4.30 (2012).  

In April 2008, the Board remanded the Veteran's appeal to the RO for further development.  After such development was completed, the RO issued an August 2009 rating decision granting a separate 10 percent rating for left upper extremity peripheral neuropathy, effective September 29, 2008, and a separate 10 percent rating for left upper extremity surgical scars, effective September 29, 2008.  

In a December 2010 decision, the Board granted the Veteran an increased disability rating of 30 percent for his service-connected left wrist disability.  The Board then denied entitlement to a disability rating in excess of 30 percent for left wrist disability, denied entitlement to an initial disability rating in excess of 10 percent for the left upper extremity peripheral neuropathy, and denied entitlement to an evaluation in excess of 10 percent disabling for the left upper extremity surgical scars.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In August 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand ("Joint Motion").  The Joint Motion specifically stated that the September 2008 VA examiner did not conduct a thorough and complete neurological examination of the Veteran's left wrist, as directed by the Board in its April 2008 remand directives and the Board needed to provide the Veteran with a new VA neurological examination to assess the current severity of the service-connected left wrist disability. 

An Order of the Court dated that same month granted the motion and vacated the portion of the Board's December 2010 decision that denied entitlement to a disability rating in excess of 30 percent for left wrist disability and that denied entitlement to an initial disability rating in excess of 10 percent for the left upper extremity peripheral neuropathy.  The Court then remanded these matters to the Board for compliance with the instructions in the Joint Motion.

Based upon the Court's Order, the issues of increased disability ratings for left wrist disability and left upper extremity peripheral neuropathy were previously remanded by the Board in June 2011 for further evidentiary development of providing VA neurological and VA joints examinations to assess the severity of his service-connected left wrist disability and his service-connected left upper extremity peripheral neuropathy, and to obtain any outstanding VA treatment records.  This was accomplished, and the claim was readjudicated in a February 2013 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the proper ratings for the increased rating periods that remain on appeal.

While the matter was in remand status, in a February 2013 rating decision, the RO increased the 30 percent rating for left wrist disability to 70 percent, effective September 10, 2012, and increased the 10 percent rating for left upper extremity peripheral neuropathy to 30 percent, effective September 10, 2012.  Although the RO granted an increased disability rating for left wrist disability and a higher initial rating left upper extremity peripheral neuropathy effective September 10, 2012, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claims for increased disability ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has already been granted entitlement to TDIU.  Accordingly, further consideration of a TDIU is not warranted.

The Board has reviewed the Veteran's physical claims folder, as well as the Veteran's electronic folder through Virtual VA, to ensure a complete review of the evidence in this case.  

The issues of entitlement to an increased rating in excess of 70 percent for service-connected left wrist disability from September 10, 2012, and entitlement to a higher initial evaluation in excess of 30 percent for service-connected left upper extremity peripheral neuropathy from September 10, 2012 are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  For the increased rating period prior to September 10, 2012, the Veteran's left wrist was ankylosed in a neutral position; the left wrist was not ankylosed in an unfavorable position.  

3.  For the initial rating period prior to September 10, 2012, left upper extremity peripheral neuropathy was manifested by no more than mild incomplete paralysis of the affected nerve.  


CONCLUSIONS OF LAW

1.  For the period prior to September 10, 2012, the criteria for a disability rating in excess of 30 percent for left wrist disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (2012).

2.  For the period prior to September 10, 2012, the criteria for a disability rating in excess of 10 percent for left upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  See Mitchell.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis, when established by X-ray findings, will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.

As an initial matter, the Board finds that the medical evidence of record reflects that the Veteran is right hand dominant.  See September 1981 Service Enlistment Examination "Report of Medical History"; September 1990 Service Retirement Examination "Report of Medical History"; June 2004 VA Examination Report; July 2005 VA Examination Report; and September 2008 VA Examination Report.  The Board notes that the most recent examination, dated September 2012, reflected that the Veteran is left hand dominant; however, this is outweighed by the multiple reports and examination, in which the Veteran reported that he was right hand dominant.  

Increased Rating for Left Wrist Disability

The Veteran is in receipt of a 30 percent rating for service-connected lumbar spine disability for the increased rating period prior to September 10, 2012, and a rating of 70 percent thereafter, under the provisions of 38 C.F.R. § 4.71a, DC 5214.  

As noted above, for the period from May 9, 2005 to August 31, 2005, the Veteran was rated as 100 percent disabled due to surgical or other treatment necessitating convalescence (temporary total rating).  As the Veteran was rated 100 percent disabled, the maximum schedular rating, during this period, the claim for an increased rating for service-connected left wrist disability is not at issue during this period.

DCs 5214 and 5215 provide the schedular rating criteria for limitation of motion of wrists.  See 38 C.F.R. § 4.71a (2012).

The Veteran's left wrist disability is currently rated under DC 5214, relating to ankylosis of the wrist.  See 38 C.F.R. § 4.71a (2012).  Under this code, with regard to the minor wrist, a 20 percent evaluation is warranted for favorable ankylosis of the minor wrist in 20 degrees to 30 degrees dorsiflexion.  A 30 percent evaluation is warranted for ankylosis in any position other than favorable or unfavorable.  Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, is rated as 40 percent disabling.  Note 1 under DC 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under DC 5125.  

DC 5215, relating to limitation of motion of the wrist, provides that a 10 percent rating is warranted for either the minor or major extremity for dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a (2012).

Increased Rating Period prior to September 10, 2012

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 30 percent for service-connected left wrist disability for the period prior to September 10, 2012.  

A March 2003 VA treatment record reflects the Veteran complaints of pain in his left wrist since 1988, when he underwent a bone grafting procedure.  He also reported experiencing burning and tingling sensations in his left wrist and hand.

March 2004 private treatment records reflect the Veteran complained of pain, numbness, and tingling in his left hand and wrist.  Range of motion of his left wrist was noted as limited by 25% for extension and flexion.  Nerve conduction and EMG studies were conducted, and a diagnosis of, among other things, mild demyelinating and primarily sensory median mononeuropathy was recorded.

The June 2004 VA examination report reflects the Veteran's history of injuring his left wrist in service, including undergoing a bone grafting procedure in service.  The examiner noted the Veteran is right-handed.  The Veteran reported that his left wrist symptoms included weakness and constant pain of 6/10, and he reported flares about twice per week with tenderness.  He reported an inability to hold a coffee cup or drive for long distances, and that he had to give up golfing, baseball, and working construction.  Examination revealed grip strength of 4/5 with his left hand, and active dorsiflexion of 10 to 70 degrees with pain, active flexion of 10 to 80 degrees with pain, active ulnar deviation of less than 10 degrees with pain, and active radial deviation of 10 to 20 degrees with pain.  Two scars were also noted on the Veteran's left inner wrist and anterior iliac crest, the first measuring 12 centimeters long and 0.25 centimeters wide (three square centimeters), and the second measuring nine centimeters long and less than 0.25 centimeters wide (less than 2.25 square centimeters).  Neurofilament and vibratory sensorium were noted as intact on the dorsum, palmar, and upper dermatomes of his hands.  Diagnoses of median mononeuropathy and osteoarthritis of the left wrist were recorded.

Private treatment records dated in April and May 2005 reflect that the Veteran consulted with Dr. S.R., an orthopedic surgeon, regarding his left wrist condition.  An April 2005 treatment record reflects the Veteran reported severe pain and stiffness in left wrist, but denied any numbness or tingling in his left hand (although his April 2005 intake sheet shows he did report numbness and tingling in his hand).  Extension to 25, flexion to 30, and pain and crepitus with motion were noted.  Subsequent May 2005 private treatment records from Dr. S.R. reflect that a left wrist arthrodesis procedure (fusion) was performed, and that just before surgery, left wrist range of motion was noted as five degrees extension and 10 degrees flexion and a diagnosis of severe osteoarthrosis was recorded.

The July 2005 VA examination report reflects the history of the Veteran's left wrist disability, including his recent May 2005 left wrist arthrodesis (fusion) surgery.  The examiner noted that the Veteran's left wrist was fused in the horizontal plane in straight alignment.  The report reflects that the Veteran was unable to flex, extend, or rotate his wrist, and that he was experiencing pain levels of 2/10 or 3/10.  His left hand grasp strength was noted as 4/5, and the examiner noted that he was able to perform all activities of daily living, including driving a car and caring for his home (although it was noted that the Veteran was wearing a wrist brace and had to make adjustments to how he used his left wrist and hand due to the fusion surgery).

The September 2008 VA examination report also reflects the Veteran's history of his left wrist disability, including his May 2005 fusion surgery.  The Veteran reported symptoms of tingling in his left fingers and elbow, decreased grip strength, and tenderness.  The Veteran also reported he was unable to work in construction due to his left wrist disability and that he retired two years ago due to his left wrist condition.  The examiner noted that the Veteran's left wrist was fused solid in a neutral position, and that he was unable to flex, extend (dorsiflexion), or rotate (radial and ulnar deviation) his left wrist.  

With regard to the Veteran's left wrist disability, after reviewing all the evidence, the Board finds that the Veteran's symptoms more nearly approximate a 30 percent rating under DC 5214, but no more.  DC 5214 provides, with regard to the minor wrist, a 30 percent rating for any other ankylosis that is not favorable or unfavorable and a 40 percent rating for unfavorable ankylosis (noted as any degree of palmar flexion or with radial or ulnar deviation).  As noted above, both the July 2005 and September 2008 VA examination reports reflect that the Veteran's left wrist was fused in the neutral position, which does not constitute favorable or unfavorable ankylosis.  No flexion, dorsiflexion, or ulnar or radial deviation was specifically noted on either examination.

The Board also notes that no higher rating is warranted for the Veteran's left wrist disability under any other DC.  As noted above, the highest rating provided under DC 5215 for limitation of motion of the wrist is 10 percent, and to assign a separate rating under this code would constitute impermissible pyramiding (as ankylosis contemplates limitation of motion).  See 38 C.F.R. § 4.14; Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In addition, as noted above, no unfavorable ankylosis is shown, such that a rating under DC 5125 for extremely unfavorable ankylosis is not warranted (rated as loss of use of hands).

The Board has also considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  For example, the July 2005 VA examination report reflects that the Veteran was able to perform all activities of daily living.  The September 2008 VA examination report reflects specific findings of left wrist ankylosis that was pain free.  

Even with consideration of additional limitation of motion due to pain, the Veteran's left wrist disability does not more nearly approximate unfavorable ankylosis, which is required for the 40 percent rating.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain. 

For these reasons, the Board finds that, for the increased rating prior to September 10, 2012, the criteria for an increased disability rating in excess of 30 percent for left wrist disability have not been met.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Left Upper Extremity Peripheral Neuropathy

The Veteran's left upper extremity peripheral neuropathy is currently rated under DC 8515, relating to paralysis of the median nerve.  See 38 C.F.R. § 4.124a (2012).  

DC 8515, with regard to the median nerve of the minor appendage, provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 40 percent disabling.  Complete paralysis of the median nerve warrants a 60 percent evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a (2012).

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in this diagnostic code to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2012).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Initial Rating Period prior to September 10, 2012

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a higher initial rating in excess of 10 percent for service-connected left upper extremity peripheral neuropathy for the period prior to September 10, 2012.  

In a March 2003 VA treatment record, the Veteran reported experiencing burning and tingling sensations in his left wrist and hand.  In a March 2004 private treatment record, the private examiner diagnosed "mild," primarily sensory neuropathy.  

In the June 2004 VA examination, the Veteran reported shooting pains from his wrist down into his fingers and a dull sensation in both hands.  The VA examiner reported that the Veteran had reproducible Tinel's bilaterally at each wrist.  Radial and ulnar pulses were +2/+2 right to left and brachial was +2/+2 right to left.  The VA examiner further reported that neurofilament sensorium is intact over dorsum of hands, palmar aspect of hands, and upper dermatomes.  Vibratory sensorium was intact and there was hyper-sensitivity on compression of both radial areas and ulnar areas of the wrists.  

In an April 2005 private treatment record, the Veteran denied any numbness or tingling in his hands (although his April 2005 intake sheet shows he did report numbness and tingling in his hand).  The July 2005 VA examination reflected that the Veteran's left hand grasp strength was noted as 4/5, and the examiner noted that he was able to perform all activities of daily living

In the September 2008 VA examination, the Veteran reported tingling in three of his fingers and his left elbow.  The VA examiner reported Tinel sign was positive on the left wrist and that the grip was diminished on the left; however, the Veteran was able to make a fist.  

In this case, the Board finds that the evidence reflects that the Veteran's left upper extremity peripheral neuropathy manifests in no worse than mild incomplete paralysis of his left upper extremity.  The Board finds that the currently assigned 10 percent rating for mild, incomplete paralysis more than adequately compensates for the symptoms shown in the lay and medical evidence of record, including tingling of the left hand and fingers and some decreased left hand strength.  

The Board notes that no higher rating is warranted for the Veteran's left upper extremity peripheral neuropathy under any other diagnostic code.  The Board notes that DC 8514, relating to paralysis of the radial nerve, and DC 8516, relating to paralysis of the ulnar nerve, both only provide a 10 percent rating for mild symptomatology.  DCs 8511 and 8512, relating to paralysis of the middle and lower radicular groups, respectively, both contemplate symptoms involving limitation of motion of the wrist, such that assignment of a rating under these codes would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The Board further notes that 38 C.F.R. § 4.124a provides that when peripheral nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, again, because there was absolutely no paralysis shown on examination, the Board finds that a 10 percent rating for mild incomplete paralysis is more than adequate to compensate for the Veteran's symptomatology.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations also have been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for referral or assignment of an extra-schedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment of the Veteran's service-connected left wrist disability and service-connected left upper extremity neuropathy.  The service-connected left wrist disability rating criteria reasonably describe the Veteran's disability level and symptomatology.  They account for his limitation of movement and ankylosis.  In addition, the criteria provide for higher ratings if certain symptoms are present.  Here, those symptoms are not present.  The service-connected left upper extremity neuropathy rating criteria reasonably describe the Veteran's disability level and symptomatology.  They account for his tingling and numbness.  In addition, the criteria provide for higher ratings if certain symptoms are present.  Here, those symptoms are not present.  

Because the schedular rating criteria is adequate to rate the Veteran's service-connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran a letter in May 2004 that informed him of the requirements needed to establish increased evaluations for peripheral neuropathy of the left upper extremity and left wrist disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of a higher initial rating for service-connected left upper extremity peripheral neuropathy and an increased rating for left wrist disability.  VA provided the Veteran with examinations in June 2004, July 2005, September 2008, and September 2012.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased rating for service-connected left upper extremity peripheral neuropathy and left wrist disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

For the period prior to September 10, 2012, entitlement to an evaluation in excess of 30 percent for left wrist disability is denied.

For the period prior to September 10, 2012, entitlement to an evaluation of in excess of 10 percent for left upper extremity peripheral neuropathy is denied.


REMAND

In a February 2013 rating decision, the RO granted a 70 percent disability rating from September 10, 2012, for service-connected left wrist disability, and a 30 percent disability rating from September 10, 2012, for service-connected left upper extremity peripheral neuropathy.  The RO granted these ratings based on the fact that the Veteran was left hand dominant.  However, as noted above, the Board finds that the Veteran is right hand dominant.  

To the extent that by virtue of his report to a May 2011 VA examiner that he is left hand dominant, the Veteran sought to have his left arm rated as the major appendage; however, the Board finds such report to not be credible.  It is contradicted by the September 1981 Service Enlistment Examination "Report of Medical History"; September 1990 Service Retirement Examination "Report of Medical History"; June 2004 VA Examination Report; July 2005 VA Examination Report; and September 2008 VA Examination Report, all of which indicate that the Veteran is right hand dominant. 

The Board finds that the September 1981 and September 1990 service notations to be more probative than his recent assertion as they were made in a clinical setting, with no ulterior motive evident, and not placed in conflict prior to the September 2012 examination.  Accordingly, as noted above, the Board has found that the Veteran's left arm is the minor one (and must be rated as such).  38 C.F.R. § 4.69.

The Board finds that because the Veteran's disabilities were rated as major, there appears to be CUE in the RO's February 12, 2013 rating decision.  See Fugo v. Brown, 6 Vet. App. 40 (1993) (generally, either the correct facts, as they were known at the time, were not before VA, or the statutory and regulatory provisions extant at the time were incorrectly applied).  A remand is necessary, however, in order to allow the RO to consider this issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (claims of CUE in prior RO decisions are to be adjudicated on the merits by the RO in the first instance); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Board lacks jurisdiction over claim not first presented to and adjudicated by the RO).

Accordingly, the issues of an increased rating in excess of 70 percent for service-connected left wrist disability from September 10, 2012, and entitlement to a higher initial evaluation in excess of 30 percent for service-connected left upper extremity peripheral neuropathy from September 10, 2012 are REMANDED for the following action:

Adjudicate in the first instance the issue of CUE contained in the February 12, 2013 rating decision.  The RO is specifically instructed to address the February 12, 2013 RO rating decision that rated the Veteran's service-connected left upper extremity peripheral neuropathy and service-connected left wrist disability as the major appendage, even though the Veteran is right hand dominant and should have been rated at the rate for minor appendage.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


